GONZALEZ, Justice,
concurring opinion on motion for rehearing.
The rule we adopted in E.I. DuPont de Nemours & Co. v. Robinson, 923 S.W.2d 549 (Tex.1995), was guided by the United States Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). The Supreme Court appears to have intended that Daubert provide the exclusive standard for evaluating the reliability of expert testimony about anything characterized as science. See Daubert, 509 U.S. at 589 & n. 8, 113 S.Ct. at 2795 & n. 8 (distinguishing science from “technical or other specialized knowledge” also subject to scrutiny under Federal Rule of Evidence 702). That was our intent in adopting the Daubert rule in Texas. See Robinson, 923 S.W.2d at 557 (adopting Daubert rule to guide trial courts in “determining the reliability of the scientific evidence” presented under Texas Rule of Civil Evidence 702). But many things commonly represented and accepted as science cannot meet the Daubert-Robinson standard because they do not qualify under the definition of “science” set forth in Daubert.1 They are not testable under the scientific method. As I discussed in my concurring opinion in the present case, repressed memory syn*43drome, as that phenomenon is now understood, is one of these things.
As Justice Cornyn correctly recognizes, this case foreshadows larger issues than the admissibility of repressed memory syndrome. Under Robinson, many social and behavioral disciplines will undoubtedly suffer the same fate. Thus, we need to develop a standard or filter apart from Robinson to judge the validity of expert testimony based on the social sciences. A recent commentator has aptly summarized the problem:
Although the [view that Daubert-Robinson provides the exclusive standard for evaluating scientific expert testimony] is our preferred solution, it leaves no safe harbor for evidence that is widely viewed as scientific, is accepted as sound, but cannot meet the Daubert criteria. This appears to be a dilemma that the lower courts will have to resolve on their own....
Conley & Peterson, The Science of Gatekeeping: The Federal Judicial Center’s New Reference Manual on Scientific Evidence, 74 N.C.L.Rev. 1183, 1204 (1996).
Rather than addressing this problem on a case-by-case basis, the bench and bar would be better served if we dealt with it head-on. I therefore suggest that we refer this matter to the Supreme Court Advisory Committee and the appropriate state bar committees for recommendations concerning a possible rule change by our Court. In the meantime, I suggest that trial courts apply Robinson across the board in determining the admissibility of scientific evidence.

. Science is the process of generating and testing hypotheses. The initial inquiry is whether the proffered testimony is scientifically valid, and validity depends on testability. See Daubert, 509 U.S. at 591-95, 113 S.Ct. at 2796-97 (1993); Robinson, 923 S.W.2d at 555.